    Case 0:21-cv-61535-RAR Document 1-1 Entered on FLSD Docket 07/27/2021 Page 1 of 9
Filing # 130033491 E-Filed 07/03/2021 01:13:26 PM


                IN THE COUNTY COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                          IN AND FOR BROWARD COUNTY, FLORIDA

     `   MARIA RODRIGUEZ,

                Plaintiff,
                                                                                          Case No.
         V.
                                                                                          JURY TRLAL DEMANDED
         F.H. CANN & ASSOCIATES; INC,
                                                                                          INJUNCTIVE RELIEF SOUGHT
                Defendant.
                                                                          /

                                                              COMPLAINT

                Plaintiff Maria Rodriguez ("Plaintiff') sues Defendant F.H. Cann & Associates, Inc

         ("Defendant") for violations the Florida Consumer Collection Practices Act ("FCCPA") and the

         Fair Debt Collection Practices Act ("FDCPA")

                                                  JURISDICTION AND VENUE

                 1.         This Court has subject matter jurisdiction over Plaintiff and Defendant

         (collectively, the "Parties"), because the cause of action arises within the jurisdiction of this Court

         and, thus, venue and jurisdiction are proper.

                2.          This Court has personal ' jurisdiction over Defendant because Defendant is

         operating, present, and/or doing business within this jurisdiction and because the complaiiied of

         conduct of Defendant occurred within Broward County, Florida.

                3.          The amount in controversy is greater than $8,000, but does not exceed $15,000,

         exclusive of costs, interest, and attorneys' fees, and is otherwise within this Court's jurisdiction

                4.          Venue of this action is proper in this Court because, pursuant to Fla. Stat. § 47.011,

         et seq., the cause of action alleged below arose in Broward County Florida.




                                                                                                                           PAGE I 1 of 7
                                              LAw OFFICES OF JIBRAEL S. HINDI, PLLC
                      110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                              ~cca~v.Jihxael.i~ti~.com.
Case 0:21-cv-61535-RAR Document 1-1 Entered on FLSD Docket 07/27/2021 Page 2 of 9




                                                               PARTIES

            5.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

    County, Florida.

            6.         Defendant is a Massachusetts Corporation, with its principal place of business

    located in North Andover MA 01845.

                                              DEMAND FOR JURY TRIAL

            7.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                                FACTUAL ALLEGATIONS

            8.         On a date better known by Defendant, Defendant began attempting to collect a debt

    (the "Consumer Debt") from Plaintiff.

            9.         The Consumer Debt is an obligation allegedly had by Plaintiff to pay money arising

    from a transaction between the creditor of the Consumer Debt, Ascendium, and Plaintiff involving

    an unsecured line of credit for the personal use of Plaintiff. (the "Subject Service").

            10.        The Subject Service was primarily for personal, family, or household purposes.

            11.        Defenclant is a business entity engaged in the business of soliciting consumer debts

    for collection.

            12.        Defendant is a business entity, engaged in the business of collecting consunier debts.

            13.        Defendant regularly collects or attempts to collect, direcctly or indirectly, debts

    owecl or due or asserted to be owed or due another.

            14.        Defendant is registered ~~~ith the Florida Office of Financial Re~utation as a

    "Consumer Collection Agency.'."

            15.        Defend.ant maintains all the records spec.iCieel in Rule 69V-180..080, Florida

    Administrative Code.

                                                                                                                     PAGE12of7
                                         LAw OFFICES OF JIBRAEL S. HINDI, PLLC
                 110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                           FF'YJ~V.r l .1"ie.il..11YY.(:q111
Case 0:21-cv-61535-RAR Document 1-1 Entered on FLSD Docket 07/27/2021 Page 3 of 9




           16.        The records specified by Riile 69V-180.080, Florida Administrative Code, of which

    Defendant does maintain, are current to within one weelc of the current date.

           17.        Defendant is a"debt collector" within the meaning of 15 U.S.C. § 1692a(6).

           18.        Defendant is a"person" within the meaning of Fla. Stat. § 559.72.

           19.        On a date better known by Defendant, Defendant transmitted Plaintiffs personal

    information to a third-party (the "Thit•d-Party").

           20.        Tlle personal i.nformation Defendant transmitted to tlze Third-Party included, but

    was not limited to: [1] Plaintifl's name; [2] Plainti:ff s address; [3] the existence of the Consumer

    Debt; [4] the arnount ofthe consumer debt; [5] the creditor of the Consumer Debt; [6] that Plaintiff

    was the alleged debtor of the Consum.er Debt; [7] information recyarding the Subect Service; and

    [8] that Plaintiff did not pay tlle Consumer Debt and/or defaulted on the Consumer Debt

    (collectively, the "Transmitted Information'')

           21.        The Third-Pai-ty, of. whom Defendant transmitted Plaintifl"s personal information

    to, colnplied Plaintiffs personal information and prepared a letter that was to be sent to Plaintiff

    in an attempt to collect the Consumer Debt.

           22.        The Transmitted Information affected Plaintiff s reputation. For example, the

    transmission of such information affected Plaintiff s reputation regarding the repayment of debts,

    Plaintiff's reputation of truthfulness, Plaintiff s reputation of solvency, and Plaintiff's reputation

    regarding trustworthiness.

            23.       Defendant's transmission of Plaintiff s personal information to the Third-Party was

    a communication in connection with the collect of the Consumer Debt.

            24.        In addition to transmitting Plaintiff.s pel-sonal information to the Third-Party,

    Defendant also transmitted Plaintiff s persona.l information to other third-party entities ln

                                                                                                                      PAGE 13 of 7
                                         LAw OFFICES OF JIBRAEL S. HINDI, PLLC
                 110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                        xva :v..7ihaael Law.u)iu
Case 0:21-cv-61535-RAR Document 1-1 Entered on FLSD Docket 07/27/2021 Page 4 of 9




    connection witlh the collection of the Consuiner Debt. Defendant transmitteci such infot-mation to

    these other third-party entities by, including but not limited to: [1] utilizing "skip trace" services;

    [2] utilizing bankruptcy, SCRA, probate, and other "scrubbing" services; and [3] utilizing

    independent third-party contractors to atteinpt to collect the Consuiner ctebt from Plaintiff.

           25.       On a date better known by Defendant, Defendant sent the letter prepared and/or

    complied by the Third-Party to Plaintiff, of which was internally dated January 25, 2021, (the

   "Collection Letter") in an attempt to collect the Consumer Debt.

           26.       Attached as Exhibit "A" is a copy of Collection Letter.

           27.       Defendant' s transmission of Plaintiff s personal information to the Third-Party is

    an explicit violation of § 1692c(b) of the FDCPA. See Hunstein v. Preferred Collection & Mgmt.

    Servs., No. 19-14434, 2021 U.S. App. LEXIS 11648 (l lth Cir. Apr. 21, 2021) (a complete copy

    of the Hunstein opinion is attached as Exhibit "B")

           28.       The Collection Letter contains a bar code and/or Quick Response ("QR") code, of

    which are indicative of Defendant's use of the Third-Party to prepare, print, package, compile,

    and/or otherwise send the Collection Letter.

            29.      For Defendant to maintain a valid consumer collection agericy license with the

    Florida Department of State (so to otherwise lawfully collect, or attempt to collect, consumer debts

   from Florida consumers) Defendant knew it was required to tailor its (Defendant-DC' s) debt

    collector methods to be in compliance with both the FDCPA and FCCPA.

            30.      Defendant knew that the Transmitted Information constituted an unlawful

    transrnission of Plaintiff s personal information in violation of § 1692c(b) of the FDCPA.




                                                                                                                   PAGE 14 of 7
                                       LAw OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor 1 Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                         1;Y 4V=W. Tl fLrS1C.lI:nw sso_.1..ti
Case 0:21-cv-61535-RAR Document 1-1 Entered on FLSD Docket 07/27/2021 Page 5 of 9




           31.      The Third-Party did riot have any legitimate need for the Transmitted Information,

    as the Transmitted Information constituted an unlawful transmission of Plaintiff s personal

    information in violation of § 1692c(b) of the FDCPA.

                                                           COUNT 1
                                      VIOLATION OF 15 U.S.C. § 1692c(b)

           32.      Plaintiff incorporates by reference paragraphs 1-31 of this Complaint.

           33.      Pursuant to § 1692c(b) of the FDCPA, "a debt collector may not communicate, in

    connection with the collection of any debt, with any person other than the consumer, his attorney,

    a consumer reporting agency if otherwise permitted by law, the creditor, the attorney of the

    creditor, or the attorney of the debt collector." 15 U.S.C. 1692c(b) (emphasis added).

           34.      As set forth above, Defendant's transmission of Plaintiff s personal information to

    the Third-Parry violates § 1692c(b) of the FDCPA. See Hunstein, No. 19-14434, 2021 U.S. App.

    LEXIS 11648 ("[w]e hold (1) that a violation of §.1692c(b) gives rise to a concrete injury in fact

    under Article III and (2) that the debt collector's transmittal of the consumer's personal information

    to its dunning vendor constituted a communication ` in connection with the collection of any debt'

    within the meaning of § 1692c(b):') Accordingly, Defendant violated § 1692c(b) of the FDCPA

    when it transmitted Plaintiff s personal information to the Third-Party.

           35.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

    against Defendant, awarding Plaintiff the following relief:

                    (a)       Statutory and actual damages as provided by 15 U.S.C. § 1692k;

                    (b)       Costs and reasonable attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                    (c)       Any other relief that this Court deems appropriate under the circumstances.
                                                     COUNT 2
                                 VIOLATION OF FLA. STAT. 4 559.72(5)

           36.      Plaintiff incorporates by reference paragraphs 1-31 of this Complaint.
                                                                                                                  PAGE 15 of 7
                                      LAw OFFICES OF eTIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 1 Fax (855) 529-9540
                                                        cr tivw..lihraell..,akv.c-;:a
Case 0:21-cv-61535-RAR Document 1-1 Entered on FLSD Docket 07/27/2021 Page 6 of 9




           37.      Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

    shall: "[dJisclose to a person other than the debtor or her or his family information affecting the

    debtor's reputation, whether or not for credit worthiness, with knowledge or reason to know that

    the other person does not have a legitimate business need for the information or that the

    information isfalse." Fla Stat. § 559.72(5) (emphasis added).

           38.      As set forth above, Defendant unlawfully transmitted Plaintiff s personal

    information, by and through the Transmitted Information, to the Third-Party, whereby said

    transmitted information affective Plaintiff s reputation because the Third-Party did not have any

    legitimate need for unlawfully transmitted persona'1 information of Plaintiff.

           39.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

    against Defendant, awarding Plaintiff the following relief:

                    (a)        Statutory and actual damages pursuant to Fla. Stat. §559.77(2);

                    (b)       An injunction prohibiting Defendant from engaging in further collection
                              activities directed at Plaintiff that are in violation of the FCCPA;

                    (c)       Costs and reasonable attorneys' fees pursuant to Fla. Stat. §559.77(2); and

                    (d)       Any other relief that this Court deems appropriate under the circumstances.

                          [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                                                                                  PAGE 16   of 7
                                      LAw OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 I Fax (855) 529-9540
                                                        W tivGv.,JinraelL:'kw.cc.t.i
Case 0:21-cv-61535-RAR Document 1-1 Entered on FLSD Docket 07/27/2021 Page 7 of 9




         DATED: July 2, 2021
                                                                   Respectfully Submitted,

                                                                    /s/ Jibrael S. Hindi
                                                                   JIBRAEL S. HINDI, ESQ.
                                                                   Florida Bar No.: 118259
                                                                   E-mail: jibrael@jibraellaw.com
                                                                   THOMAS J. PATTI, ESQ.
                                                                   Florida Bar No.: 118377
                                                                   E-mail: tom@jibraellaw.com
                                                                   THE LAW OFFICES OF JIBRAEL S. HINDI
                                                                   110 SE 6th Street, Suite 1744
                                                                   Fort Lauderdale, Florida 33301
                                                                   Phone:       954-907-1136
                                                                   Fax:         855-529-9540




                                                                                                                PAGE 17 of 7
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                     te w Nr..li hntc.LL.a ev.00111
Case 0:21-cv-61535-RAR Document 1-1 Entered on FLSD Docket 07/27/2021 Page 8 of 9




                        EXHIBIT °°a°°
              Case 0:21-cv-61535-RAR Document 1-1 Entered on FLSD Docket 07/27/2021 Page 9 of 9


         F.I1. C'aaan & ASSOCaateS, Inc.                                                                                                                                                          Office Hours:
                                                                                                                                                                                    Mon - Thurs 8 A.M. - 8 P.M.
         1600 Osgood St. Suite 20-2/120 • North Andover, MA 01845
                                                                                                                                                                                            Fri 8 A.M. - 5 P.M.
         Telephone (877) 750-9802

         January 25,,2021
          IvIARIA RODRIGUEZ                                                                     Student loan account held by: Ascendium Education Set.vices
          3102 Hayes St                                                                                   Total Due*: $677.99
          Hollywood 11 33021-5552
                                                                                                                    *Balanee as oI t0(lay's date, may increase dtte to
                                                                                                                    furtl(er nccranl of interest and/or collection fees.
                                                                                                                   *See Page 2 for Account Details*




          Dear MARIA RODRIGUEZ,
          The above captioned account has been placed with our office for collection. The balance due above is owed to Ascendium
          and continues to acerue uiterest daily. This balance is effective as of today, January 25, 2021, and may not be an accurate
          pay-off figure; this bala(ice may incrcase due to thc accrual of uiterest, latc charges and other charges as may bc applied by oui•
          client as per the terms and conditions of yotir colltract.
          Unless you notify this office witivn 30 days of receiving this notice that you dispute the validity of tivs debt or any portion
          thereof, this office Nvill assume the ciebt is valid. If you notify tlus office in writing within 30 days of receiving this notice that
          you dispute the validity of the debt, or any portion thereof, this office wIlI obtain veriEcadon of the debt or obtain a copy of a
          judgment and mail you a copy of such verification or judgment. If you request of this office in writing within 30 days after
          receipt of tlds notice, we will provide you widh the name and address of the original creditor, if different from the current
          creditor.
          Please contact our offlce at the adclress or telephone nuniber above to resolve this matter.
          Sincerely,
          1ltichael lCauEman
          Senior Collection Manager

          This comm(inication is from a debt collector. 'I'his is an attempt to collect a debt and any information obtained will
          be tised for that purpose.




                                                  Ndalce your check or money order payable to h'.II, Cann & Associates, Inc.
                                                          nnd send to the address below using tlee eneloseti envelope
.-.._.................._._....-.-.....-.............................144..No ll ..S>uZ`IA.C14J[1~~I~S..Q..R,,,..GS?i~≥J.sZ'.QND.~1~1~E.~0.;......~,i!►cM.~l~.1Y?t~...4.$..4.~.~-954.~......:.........................................
                                                              "'** Please detach the lower portlon and,return with your payment ***                                                                                                    ~
                                                                                                                                    IF YOU WI9H TO PAY BY CREDIi CARD, CIRCLE ONE AND FILL IN THE INFORMATION BELOW,
              Y28BC1BFE8
                                                                                                                                                                                I VISA                                                 a
              111911
                  IBIIIA111111119116OII
                                   IN 1191111911!
                                             IlalsIIII 8111
                                                         Ilsl                                                                                                                                                                          W
                                                                                                                             CARD NUMBER                                                                            EXP, DATE
              PO Box 505
              Linden 14II 48451-0505                                                                                         CARD HOLDER NAME                                                                       CW                 0
              ADDRESS SERVICE REQUT'STDD                                                                                                                                                                                               d
                                                                                                                             9IONATURE                                                                    NT PAID



                  January 25, 2021
                                                                                                                                    Creditor: Ascendiu(n
                                                                                                                                    FHC Reference #: 606437
                                                                                                                                    13alance Due; $677.99


              DOOOf20024017192f200S902f555202-Y200C18FE0 007
              MARIA RODRIGUE'L                                                                                                      IIIII~~~JII~J111II~I~LIJJ1
              3102 Hayes St                                                                            ~                            F.I1. Cann & Associates, Iiic,
              Iiollywood I'L 33021-5552                                                          ~                                  1600 Osgood St, Suite 20-2\120
                                                                                                                                    North Andover 1VIA 01845
